Russeix, C. J.
1. Where the plaintiff in an action of trover introduced in evidence a mortgage fl. fa., together with the entry of a levy thereon, and also an entry thereon of a sale by the sheriff to him of the property in question, each of which appeared to be regular in every respect, and *551showed possession in himself thereafter under the sale (and while the evidence as to possession ■ was not the highest, no objection was made to it), he made out a prima facie case, and was entitled to recover as against the defendant, who relied solely upon the fact that at the time of the bringing of the action of trover he was in possession of the property claimed by the plaintiff. And this is true even though the plaintiff admitted, when sworn as a witness, that the property (certain cows) was not at the place of sale at the time of his purchase from the sheriff. Omissions or irregularities on the part of the sheriff are not chargeable to the buyer. The only questions with which a purchaser is concerned are the judgment, the levy, and the delivery of the property. All other questions are between the parties to the judgment and the sheriff. Brooks v. Rooney, 11 Ga. 423 (56 Am. D. 430); Overby v. Hart, 68 Ga. 495; Fitzgerald Granitoid Co. v. Alpha Portland Cement Co., 15 Ga. App. 174 (82 S. E. 774).
Decided July 2, 1915.
Certiorari; from Laurens superior court — Judge Hawkins. May 30, 1914.
Williams & Flynt, for plaintiff in error.
M. H. Blaclcshear, contra.
2. There was no error in overruling the petition for certiorari.

Judgment affirmed.